Exhibit 10.6
THE 2002 INCENTIVE COMPENSATION PLAN OF NORTHROP GRUMMAN
CORPORATION
As amended and restated effective January 1, 2009
SECTION I
PURPOSE
The purpose of this Plan is to promote the success of the Company and render its
operations profitable to the maximum extent by providing for the Senior
Executives of the Company incentives that continue to be dependent upon the
overall successful performance of the Company. The Senior Executives, for this
purpose, are only those elected corporate officers who participate in making the
basic and strategic decisions which affect the corporate-wide performance of the
Company, together with those Senior Executives who are in charge of significant
operating subsidiaries. The Plan is designed to comply with the
performance-based compensation exception under Section 162(m) of the Internal
Revenue Code of 1986, as amended.
SECTION II
DEFINITIONS

1.   COMPANY—Northrop Grumman Corporation and such of its subsidiaries as are
consolidated in its consolidated financial statements.   2.   CODE—The Internal
Revenue Code of 1986, as amended from time to time.   3.   COMMITTEE—The
Compensation and Management Development Committee of the Board of Directors of
the Company. It shall be composed of not less than three members of the Board of
Directors, no one of whom shall be an officer or employee of the Company and it
shall be constituted so as to permit this Plan to comply with the “outside
director” requirement of Code section 162(m).   4.   INCENTIVE
COMPENSATION—Awards payable under this Plan.   5.   PERFORMANCE
CRITERIA—Economic Earnings, and for purposes of this Plan, “Economic Earnings”
shall mean income from continuing operations before federal and foreign income
taxes and the cumulative effect of accounting changes and extraordinary items,
less pension income (or plus pension expense) plus amortization and impairment
of goodwill and other purchased intangibles, plus restructuring or similar
charges to the extent they are separately disclosed in the annual report.   6.  
PERFORMANCE YEAR—The Year with respect to which an award of Incentive
Compensation is calculated and paid.   7.   PLAN—This 2002 Incentive
Compensation Plan of Northrop Grumman Corporation, as amended and restated
effective January 1, 2009.

1



--------------------------------------------------------------------------------



 



8.   SECTION 162(m) OFFICER—A Participant who is a “covered employee” as defined
in Section 162(m) of the Code with respect to an award of Incentive Compensation
under the Plan for a Performance Year.   9.   YEAR—The fiscal year of Northrop
Grumman Corporation.

SECTION III
PARTICIPATION

1.   The persons eligible to receive Incentive Compensation awards under this
Plan are elected corporate officers of the rank of Vice President and above and
the Presidents of those consolidated subsidiaries that the Committee determines
to be significant in the overall corporate operations who are Section 162(m)
Officers.   2.   “Participant” is a person granted or eligible to receive an
Incentive Compensation award under this Plan.   3.   Directors, as such, shall
not participate in this Plan, but the fact that an elected corporate officer or
subsidiary President is also a Director shall not prevent his participation.  
4.   The death of a Participant shall not disqualify him for an Incentive
Compensation award for the Performance Year in which he dies or the preceding
Performance Year. In the case of a deceased Participant, the Incentive
Compensation, if any, determined for him for the Performance Year by the
Committee shall be paid to his spouse, children, or legal representatives as
directed by the Committee.

SECTION IV
INCENTIVE COMPENSATION APPROPRIATIONS AND AWARDS

1.   The amount to be appropriated to the Plan with respect to a Performance
Year shall equal two and one-half percent (2.5%) of the Performance Criteria for
such Performance Year. The amount appropriated to the Plan for a Performance
Year based on the Performance Criteria set forth in this Paragraph 1, SECTION IV
shall be referred to as the “Tentative Appropriated Incentive Compensation” for
such Performance Year.   2.   The amount of the Tentative Appropriated Incentive
Compensation for a Performance Year may be reduced (but not increased) by the
Committee, in its sole discretion, after taking into account an appraisal of
individual and overall Company performance in the attainment of such
predetermined financial and non-financial objectives as are selected by the
Committee and set forth in writing within the first 90 days of a Performance
Year, at a time when it is substantially uncertain whether a Participant will
earn any amount of Incentive Compensation. The amount appropriated to the Plan
for a Performance Year by the Committee under this Paragraph 2, SECTION IV shall
be referred to herein as the “Appropriated Incentive Compensation” for such
Performance Year. In no event shall Incentive Compensation payable to
Participants for a Performance Year exceed the Appropriated Incentive
Compensation under the Plan for such Performance Year. Any

2



--------------------------------------------------------------------------------



 



    Tentative Appropriated Incentive Compensation for a Performance Year, which
is not actually appropriated to the Plan for such Year, shall be forfeited.   3.
  Incentive Compensation Awards to Section 162(m) Officer:

  (a)   Notwithstanding any other provisions of this Plan, any Incentive
Compensation award for a Performance Year under this Plan payable to a Section
162(m) Officer must satisfy the requirements of this Paragraph 3, SECTION IV.
The purpose of this Paragraph 3 is to ensure compliance by the Plan with the
requirements of Section 162(m) of the Code relating to performance-based
compensation. Incentive Compensation awards to Section 162(m) Officers under
this Plan are subject to:

  (i)   Approval of this Plan and the criteria stated in Paragraph 3(b) of this
SECTION IV by the shareholders of the Company;     (ii)   The maximum amount
that may be awarded to any Section 162(m) Officer under the Plan for any
Performance Year as stated in Paragraph 3(b) of this SECTION IV; and     (iii)  
Approval by the Committee.

  (b)   The maximum potential amount of Appropriated Incentive Compensation (as
defined in Paragraph 2 of this SECTION IV) payable to any Participant as an
Incentive Compensation award for any single Performance Year shall be limited to
no more than thirty percent (30%) for the CEO and seventeen and one-half percent
(17.5%) for each of the other four (4) Participants for such Performance Year.  
  (c)   The Performance Criteria established in Paragraph 5 of SECTION II on
which Incentive Compensation awards under the Plan are based shall first apply
in the Performance Year 2002, but such Performance Criteria and any Incentive
Compensation awards based thereon shall be conditional upon a vote of the
shareholders of the Company approving the Plan and the Performance Criteria and
performance goals stated herein.     (d)   Prior to the payment of any Incentive
Compensation awards for a Performance Year, the Committee shall make a
determination and certification in writing as to whether the Section 162(m)
Officers have met the Performance Criteria, performance goals, and any other
material terms of the Plan for each Performance Year. The Committee may, in its
sole discretion, exercise negative discretion by reducing amounts of Incentive
Compensation awards to all or any of the Section 162(m) Officers from the
maximum potential awards payable by application of Paragraph 3(b) of this
SECTION IV. No such reduction shall increase the amount of the maximum award
payable to any other Section 162(m) Officer. The Committee shall determine the
amount of any reduction in a Section 162(m) Officer’s Incentive Compensation
award on the basis of such factors as it deems relevant, and it shall not be
required to establish any allocation or weighting

3



--------------------------------------------------------------------------------



 



      component with respect to the factors it considers. The Committee shall
have no discretion to increase any Incentive Compensation award for a
Performance Year above the amount determined by application of Paragraph 3(b) of
this SECTION IV.

4.   After the end of a Performance Year, in determining each Participant’s
Incentive Compensation award for such Year, the Committee may make a downward
adjustment after considering such factors as it deems relevant, which shall
include but not be limited to the following factors:

  (a)   The evaluation of the Participant’s performance during that Performance
Year in relation to the Participant’s predetermined objectives and the
Participant’s contribution during such Year to the success or profit of the
Company.     (b)   The classification of the Participant’s position, relative to
the position of all Participants. The Committee shall make the final
determination of each Participant’s Incentive Compensation award for a
Performance Year.

SECTION V
ADMINISTRATION OF THE PLAN
The Committee shall be responsible for the administration of the Plan. The
Committee shall:

1.   Interpret the Plan, make any rules and regulations relating to the Plan,
determine which consolidated subsidiaries are significant for the purpose of the
first paragraph of SECTION III, and determine factual questions arising in
connection with the Plan, after such investigation or hearing as the Committee
may deem appropriate.

2.   As soon as practicable after the close of each Performance Year and prior
to the payment of any Incentive Compensation for such Performance Year, review
the performance of each Participant and determine the amount of each
Participant’s individual Incentive Compensation award, if any, with respect to
that Performance Year.

3.   Have sole discretion in determining Incentive Compensation awards under the
Plan, except that in making awards the Committee may, in its discretion, request
and consider the recommendations of the Chief Executive Officer of the Company
and others whom it may designate.

Any decisions made by the Committee under the provisions of this SECTION V shall
be conclusive and binding on all parties concerned. Except as otherwise
specifically provided in this Plan, the provisions of this Plan shall be
interpreted and administered by the Committee in a manner consistent with the
requirements for exemption of Incentive Compensation awards granted to
Participants who are Section 162(m) Officers as “performance-based compensation”
under Code Section 162(m) and regulations and other interpretations issued by
the Internal Revenue Service thereunder.

4



--------------------------------------------------------------------------------



 



SECTION VI
METHOD OF PAYMENT OF INCENTIVE COMPENSATION TO INDIVIDUALS

1.   The amount of Incentive Compensation award determined for each Participant
with respect to a given Performance Year shall be paid in cash or in Common
Stock of the Company (“Northrop Grumman Common Stock”) or partly in cash and
partly in Northrop Grumman Common Stock, as the Committee may determine. Payment
of an Incentive Compensation award, in cash or in Northrop Grumman Common Stock,
with respect to a given Performance Year shall be made in a lump sum between
February 15 and March 15 of the year following such Performance Year.

2.   The Committee may impose such conditions, including forfeitures and
restrictions, as the Committee believes will best serve the interests of the
Company and the purposes of the Plan.

3.   In making awards of Northrop Grumman Common Stock, the Committee shall
first determine all Incentive Compensation awards in terms of dollars. The total
dollar amount of all Incentive Compensation awards for a particular Performance
Year shall not exceed the Appropriated Incentive Compensation for that
Performance Year under this Plan. In the case of Section 162(m) Officers, the
total dollar amount of an Incentive Compensation award for a particular
Performance Year shall be no greater than the maximum potential awards payable
by application of Paragraph 3(b) of SECTION IV. After fixing the total amount of
each Participant’s Incentive Compensation award in terns of dollars, then if
some or all of the award is to be paid in Northrop Grumman Common Stock, the
dollar amount of the Incentive Compensation award so to be paid shall be
converted into shares of Northrop Grumman Common Stock by using the fair market
value of such stock on the date of the award. “Fair market value” shall be the
closing price of such stock on the New York Stock Exchange on the date of the
award, or, if no sales of such stock occurred on that date, then on the last
preceding date on which such sales occurred. No fractional share shall be
issued.

4.   If an Incentive Compensation award is paid in Northrop Grumman Common
Stock, the number of shares shall be appropriately adjusted for any stock
splits, stock dividends, recapitalizations or other relevant changes in
capitalization effective after the date of award and prior to the date as of
which the Participant becomes the record owner of the shares received in payment
of the award. All such adjustments thereafter shall accrue to the Participant as
the record owner of the shares.

5.   Northrop Grumman Common Stock issued in payment of Incentive Compensation
awards may, at the option of the Board of Directors, be either originally issued
shares or treasury shares.

6.   Distribution of awards shall be governed by the terms and conditions
applicable to such awards, as determined by the Committee or its delegate. An
award, the payment of which is to be deferred pursuant to the terms of an
employment agreement, shall be paid as provided by the terms of such agreement.
Awards or portions thereof deferred pursuant to

5



--------------------------------------------------------------------------------



 



    the Northrop Grumman Deferred Compensation Plan, the Northrop Grumman
Savings Excess Plan, or any other deferred compensation plan or deferral
arrangement shall be paid as provided in such plan or arrangement.   7.   The
Company shall have the right to deduct from all payments under this Plan any
federal, state, or local taxes required by law to be withheld with respect to
such payments.   8.   No Participant or any other party claiming an interest in
amounts earned under the Plan shall have any interest whatsoever in any specific
asset of the Company. To the extent that any party acquires a right to receive
payments under the Plan, such right shall be equivalent to that of an unsecured
general creditor of the Company.   9.   The Committee shall have the exclusive
right to interpret the provisions of this SECTION VI, to determine all questions
arising under it or in connection with its administration, and to issue
regulations and take actions implementing its provisions.

SECTION VII
AMENDMENT OR TERMINATION OF PLAN
The Board of Directors of the Company shall have the right to terminate or amend
this Plan at any time and to discontinue further appropriations thereto, except
that no amendment to the Plan shall be made without the approval of the
Shareholders, which would (i) increase the amount authorized for appropriation
pursuant to Section IV of this Plan, (ii) permit a member of the Committee to
participate in the Plan, or (iii) modify the right of the Committee to make the
appropriations or allocations set forth in this Plan.
SECTION VIII
EFFECTIVE DATE
This Plan was first effective for Performance Years commencing in 2002, and was
amended and restated effective for Performance Years commencing with and
following 2008. No appropriations will be made, and no Incentive Compensation
shall be paid, under the Plan for Performance Years after 2001 if the Plan is
not approved by the Shareholders.
SECTION IX
RECOUPMENT
     Any payment of an Incentive Compensation award is subject to recoupment
pursuant to the Company’s Policy Regarding the Recoupment of Certain
Performance-Based Compensation Payments as in effect from time to time, and the
Participant shall promptly make any reimbursement requested by the Board of
Directors of the Company or the Committee pursuant to such policy with respect
to any Incentive Compensation award payments. Further, the Participant agrees,
by accepting an Incentive Compensation award, that the Company and its
affiliates may deduct from any amounts it may owe the Participant from time to
time (such as

6



--------------------------------------------------------------------------------



 



wages or other compensation) to the extent of any amounts the Participant is
required to reimburse the Company pursuant to such policy with respect to the
award.
SECTION X
MISCELLANEOUS

1.   Participation in the Plan shall not constitute an agreement (1) of the
Participant to remain in the employ of and to render his/her services to the
Company, or (2) of the Company to continue to employ such Participant, and the
Company may terminate the employment of a Participant at any time with or
without cause.

2.   In the event any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

3.   All costs of implementing and administering the Plan shall be borne by the
Company.

4.   All obligations of the Company under the Plan shall be binding upon and
inure to the benefit of any successor to the Company, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

5.   The Plan, and any agreements hereunder, shall be governed by and construed
in accordance with the state of Delaware.

7